Bloodwoktii, J.
Certain persons conveyed to tlie Scottish-American Mortgage Company Limited a tract of land to secure a debt. The deed showed that contemporaneously with the signing thereof the mortgage company executed to the makers of the deed a bond for title conditioned to reconvey the title to said property to them upon the payment of the debt to secure which tlie .deed was executed. The Scottish-American Mortgage Company Limited brought suit against King Lumber Company, alleging that King Lumber Company entered upon said lands without its knowledge and consent and with full knowledge of its title, and cut and removed therefrom timber to the value of $650. To the petition a general demurrer was sustained. Weld, that the petition set out no cause of action, and in sustaining the general demurrer the court committed no error. Guin v. Wilton & Dodge Lumber Co., 6 Ga. App. 484 (65 S. E. 330) ; Colquitt County Land Co. v. Rowell, 30 Ga. App. 738 (119 S. E. 223) ; Candler v. Dodge County Lumber Co., 34 Ga. App. 289 (129 S. E. 289).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

T. Hoyt Davis, for plaintiff.
Woodward & Bedding-field, for defendant.